           Case 2:17-cr-00086-HDM-NJK Document 354
                                               353 Filed 07/01/20 Page 1
                                                                       3 of 1
                                                                            4



 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
 4
     UNITED STATES OF AMERICA,           )
 5                                       )              CASE NO. 2:17-CR-00086-HDM-NJK
           Plaintiff,                    )
 6                                       )
                   vs.                   )
 7                                       )              ORDER
                                         )
 8   ANTHONY D. HYLTON, JR.,             )
                                         )
 9         Defendant,                    )
     ____________________________________)
10
11          Based on the Stipulation between Defendant Anthony D. Hylton, Jr. and the Government,
12   through counsel, and good cause appearing,
13          IT IS HEREBY ORDERED that Pro se Litigant Hylton’s reply to Government’s Response
14   [349] to Motion Reconsideration [339], be continued to July 10, 2020.
15                   July 1
            DATED: _____________________, 2020.
16
17                                                      _______________________________________
                                                        HOWARD D. McKIBBEN
18                                                      Senior United States District Judge
19
20
21
22
23
24
25
26
27
28


                                                    3
